DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s arguments, see pages 10-12 of the Applicant’s Remarks, filed on 29 April 2022, with respect to amended independent Claims 1, 7, 13, and 17 (renumbered as 1, 6, 11, and 14), have been fully considered and are persuasive.
Allowable Subject Matter
Claims 1-2, 4-8, 10-13, 15-17, and 19-20 (renumbered as 1-16) are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding amended independent Claims 1, 7, 13, and 17 (renumbered as 1, 6, 11, and 14), the prior art of record generally discloses similar features as the amended limitations (see Fan (US 2019/0306530 A1), Figs. 1-3 and 8; Furukawa (US 2019/0238819 A1), paragraph [0225], Fig. 9, and paragraphs [0165]-[0175]; Stockhammer (US 2019/0104326 A1), Fig. 3, Table 1, and paragraphs [0173], [0178]-[0181], and [0208]; examiner additionally notes that Deshpande (US 2021/0029294 A1) appears to disclose the newly added limitation in paragraph [0217], but after further search and careful consideration, there does not seem to be support for the entire paragraph in its provisional application 62/648,347; thus, this cited portion does not qualify as prior art).
However, the prior art of record fails to anticipate or fairly suggest the specific amended limitations in conjunction with the remaining claim limitations of amended independent Claims 1, 7, 13, and 17 (renumbered as 1, 6, 11, and 14). 
Dependent Claims 2, 4-6, 8, 10-12, 15-16, and 19-20 (renumbered as 2-5, 7-10, 12-13, and 15-16) are allowed by virtue of their dependencies to the above allowable Claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN M WALSH whose telephone number is (571)270-0423. The examiner can normally be reached M-F 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571) 272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN M WALSH/Examiner, Art Unit 2482        


/CHRISTOPHER S KELLEY/Supervisory Patent Examiner, Art Unit 2482